Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
Claims 1, 5, 6, 8, 10-18, 22-25 and 30 are pending.
Claims 2-4, 7, 9, 19-21, 26-29 and 31-69 are cancelled.
Claim 1 is currently amended.
Claims 13 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 as filed on January 14, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of at least one oxidant is “carbamide peroxide” and the species of at least one chromophore is “Eosin Y”.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a method of treating severe deep or very severe deep pyoderma.  While “deep pyoderma” is a term of art as evidenced by Carlotti et al. (of record) and by Summers et al. (newly cited herein), severe and very severe deep pyoderma are relative terms which render the claim indefinite because while the specification at page 58 describes scores for deep pyoderma lesions into the newly claimed qualitative categories:

    PNG
    media_image1.png
    210
    823
    media_image1.png
    Greyscale



Response to Arguments:  Claim Rejections - 35 USC § 112
Applicant cites to Borio et al. in support of a severity scale of 0 to 4 and concludes the claim 1 is clear to one possessing an ordinary level of skill in the pertinent art.
	As an initial matter, the Applicant has not in fact provided a copy of the Borio reference.  Nonetheless, the disclosure of a scale in a single reference does not suggest the claim terms “severe deep pyoderma” and “very severe deep pyoderma” are industry standards.  Therefore, the rejection is properly maintained and made again.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini (WO 2010/051636, published May 14, 2010, of record) in view of Dees et al. (US 2006/0199859, published September 7, 2006, of record); Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014; and Loupis et al. (WO 2015/000058, published January 8, 2015, of record).
	Piergallini teach a method of topically treating wounds on a patient’s skin by topically applying a wound healing (biophotonic) composition comprising at least one oxidant and at least one photoactivator (chromophore) capable of activating the oxidant followed by illumination with actinic light for a time sufficient for the photoactivator to cause activation of the oxidant (title; abstract; paragraphs [0027], [0034]-[0036] and [0102]-[0108]), as required by instant claim 5.  The method not only destroys bacteria but also improves and accelerates the healing de facto bactericidal composition (paragraph [0006]; also [0051]-[0053] and [0104]).  The method may comprise exposing the skin to actinic light for about 60 seconds to about 5 minutes, or about 60 seconds to about 5 minutes per square centimeter to be treated (paragraphs [0028]-[0029]; also [0108]), as required by instant claims 6 and 8.  The actinic light is in continuous motion over the area being treated and has a wavelength between 400 and 600 nm (paragraphs [0030]-[0031]), as required by instant claims 10 and 11.
	Oxidants include carbamide peroxide (paragraphs [0008], [0046]-[0047] and [0055]-[0060]), as required by instant claim 12 and the elected embodiment.	
	Photoactivators include fluorescent dyes inclusive of xanthene derivative dyes chosen from inter alia fluorone dyes chosen from fluorescein and fluorescein derivatives chosen from inter alia eosin (paragraphs [0011]-[0012], [0016], [0018], [0046]-[0047] and [0061]-[0090]), as required by instant claims 17, 18 and 22.  Eosins comprise Eosin Y and Eosin B (paragraph [0069]), as required by instant claims 24 and 25 and the elected embodiment.  The dyes emit photons upon activation with a light source of a proper wavelength (paragraph [0103]).
	The wound healing composition further comprises at least one healing agent inclusive of hyaluronic acid (abstract; paragraphs [0007] and [0091]-[0096]), as required by instant claim 14.
	The wound healing composition may further comprise at least one gelling agent inclusive of glucose or Carbopol® (carbomer) polymers (paragraphs [0009]-[0010] and [0100]-[0101] on page 16), as required by instant claims 15 and 16.
as required by instant claim 30. 
	Piergallini further teach multiple applications of the wound healing composition and actinic light are performed (repeating steps a and b), for example, at least two, three, four, five or six times (paragraph [0108]).  Piergallini exemplify several treatment protocols on rats.  In Example V the percentage of wound closure was evaluated over a ten-day period following treatment (once per week for one week).
	Piergallini do not teach the administration of antibiotics (whole document).
	Piergallini do not teach a method of treating a patient in need of treating severe or very severe deep pyoderma at least twice a week for at least 3 weeks, the at least one chromophore emitting fluorescent light having a power density of from about 0.0005 to 10 mW/cm2 as required by claim 1.
These deficiencies are made up for in the teachings of Dees, Summers and Loupis.
	Dees teach treatment of human or animal tissue for a variety of conditions comprising the topical application of a photodynamic medicament comprising a halogenated xanthene inclusive of Eosin Y (title; abstract; paragraph [0026]).  Desired medical responses include inter alia destruction of microbial infection, including those infections resistant to conventional treatments (paragraphs [0008], [0051] and [0061]).  Exemplary indications include treatment for bacterial and antibiotic resistant bacterial infection, including those caused by inter alia Staphylococci (paragraph [0060]).  Parasitic infections include those which cause heart worm in dogs (paragraph [0061]).  Dees do not teach the administration of antibiotics (whole document).
Summers teach canine pyoderma lesions are usually attributable to secondary bacterial infection of the skin and antimicrobial therapy is recommended for resolution (Background of Abstract).  Clinical sub-division into surface, superficial and deep pyoderma is made according to the depth and extent of bacterial infection present within cutaneous tissue; staphylococcal and non-staphylococcal bacteria can be isolated from affected skin (Background, 1st full paragraph; Table 1).  Deep pyoderma may be further classified into deep + other (severe) (Table 1).  Antimicrobial therapy encompasses topical, systemic or both (Background, 2nd full paragraph; Figure 1).  Topical antimicrobial products include Fuciderm gel (fusidic acid), Hibiscrub (chlorhexidine (without antibiotics)) and Malaseb shampoo (miconazole and chlorhexidine (without antibiotics)) (page 2, rhc, 1st full paragraph; Figure 3; page 4, lhc, 1st full paragraph).  
	Loupis teach methods of promoting the repair of non-healing wounds comprising topically applying a biophotonic composition to the wound and illuminating with actinic light; the composition comprises a chromophore that is a fluorescent dye inclusive of a xanthene dye selected from the group inclusive of Eosin Y and a gelling agent inclusive of polyethoxylated glucose or carbomers (Carbopol®), and further comprises an oxygen-releasing agent selected from the group inclusive of carbamide peroxide (title; abstract; page 1, lines 8-11; page 26, lines 7-24; page 30, lines 5-17; page 34, lines 3-20; page 38, lines 3-10; paragraph bridging pages 39-40; page 40, lines 15-26; page 43, lines 21-27; page 45 ,lines 17-24; page 51, lines 15-20, paragraph bridging pages 55 and 56; claims 1, 34-39 and 95-98).  The chromophores are selected such that their emitted fluorescent light has a power density of between 0.005 to 10 mW/cm2 (page 33, lines 18-22).  The biophotonic composition may be removed from the site of treatment following application of light or may remain on the treatment area for up to one, two or three weeks for re-illumination with light at various intervals (page 15, lines 4-20).  The biophotonic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the antibacterial, wound treatment method of Piergallini as an antimicrobial therapy for treating lesions (wounds)  and destroying staphylococcal and non-staphylococcal bacteria present on the skin of dogs (patients in need of treatment) afflicted with pyoderma inclusive of deep and deep plus (severe) pyoderma because antimicrobial therapy is recommended for the resolution of pyoderma as taught by Summers.  There would be a reasonable expectation of success because the photodynamic treatment method of Piergallini comprises the topical application of a wound healing composition comprising at least one photoactivator inclusive of inter alia Eosin Y and Dees evidence such photodynamic treatment methods comprising the topical application of inter alia Eosin Y are suitable for treating bacterial infections including those caused by inter alia Staphylococci present on either humans or mammals.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the topical antimicrobial therapy of Piergallini in view of Summers once, twice, three times, four times, five times or six times a week or any other frequency for a total treatment time of less than one week or for three weeks or for five weeks or for 24 weeks or any length of time deemed appropriate for wound closure as taught by Loupis because this is the treatment regimen for topical therapy of biophotonic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chromophores employed in the method of Piergallini in view of Summers and Loupis inclusive of Eosin Y would emit fluorescent light with a power density between 0.005 to 10 mW/cm2 as taught by Loupis because Loupis teach chromophores inclusive of Eosin Y to emit fluorescent light having this power density when employed in a biophotonic method consistent with that taught Piergallini.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the modified / new grounds of rejection necessitated by amendment.  
	Applicant’s contention at page 8 of the Remarks that photodynamic therapy as taught by Dees differs from biophotonic therapy is acknowledged but not found persuasive.  The use of the same “biophotonic composition” as instantly claimed is described in Piergallini in at least paragraph [0052] as a “photodynamic technique”.  That Applicant has chosen to rebrand photodynamic therapy as biophotonic therapy does not change the fact that therapy involving light and chemicals is old and known to the prior art as evidenced at least by the prior art of record.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-13, 17, 19, 21-25, 29-32 and 69 of copending Application No. 16/068,714 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014. 
	The instant claims are drawn to a method of treating severe or very severe deep pyoderma without administration of antibiotics, comprising the steps of applying at least twice a week for at least 3 weeks a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and at least one chromophore/Eosin Y and exposing the composition to actinic/visible light for up to about 5 minutes, 5 minutes per cm2.  The chromophore emits fluorescent light having a power density of 0.005 to 10 mW/cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin, chelators/EDTA.  
2.  The chromophore emits fluorescent light having a power density of 0.005 to 10 mW/cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin, chelators/EDTA.  
	The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin infection caused by pathogenic staphylococci and is classified superficial or deep of various degrees of severity as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating resistant bacterial skin infections encompassed by the copending claims.
	The conflicting claims also differ with respect to a treatment duration per unit surface area and the treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect to the presence of a chelator/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

2.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,632,822 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
	The instant claims have been described supra.
	The patented claims drawn to a method of wound healing, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and Eosin Y and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.
The conflicting claims differ with respect to the condition/wound to be treated, however, Summers teach pyoderma is a species of skin wound characterized by inter alia dermal lesions and that pyoderma is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating wounds encompassed by the patented claims and one would be motivated to apply the therapy to a patient in need of such treatment.
	The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.

The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

3.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,637,086 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating acne, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and Eosin Y and exposing the composition to actinic/visible light between 400 2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents, chelators/EDTA
The conflicting claims differ with respect to the condition to be treated, however, Summersi teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraph [0051] evidence dermal conditions inclusive of bacterial infection and acne can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and treating acne are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the species of gelling agent additives in the composition, e.g., gelatin, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

4.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,911,791 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating acne, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide, at least one fluorescent compound (chromophore)/Eosin Y, and at least one healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin, chelators/EDTA.  The method may be practiced once per week for one week, once per week for two weeks.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraph [0051] evidence dermal conditions inclusive of bacterial infection and acne can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that 
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

5.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,974,833 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
The instant claims have been described supra.
	The patented claims drawn to a method of wound healing, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide, at least one fluorescent compound (chromophore)/Eosin Y, and a healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition/wound to be treated, however, Summers teach pyoderma is a species of skin wound characterized by inter alia dermal lesions and that pyoderma is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating wounds encompassed by the patented claims and one would be motivated to apply the therapy to a patient in need of such treatment.
	The conflicting claims also differ with respect to the presence of additives in the composition, e.g., chelator/EDTA, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
	The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
.

6.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,986,746 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating an oral disease, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide, and at least one fluorescent compound (chromophore)/Eosin Y, and a healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 700 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraphs [0051] and [0053] evidence dermal conditions inclusive of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and oral disease are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

7.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,603,929 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating oral disease inclusive of gingivitis, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and at least one fluorescent compound (chromophore)/Eosin Y and exposing the composition to actinic/visible light between 400 and 700 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraphs [0051] and [0053] evidence dermal conditions inclusive of bacterial infection and oral diseases including gingivitis can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and oral disease are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power 
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

8.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,758,744 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating bacterial infection in a wound, comprising the steps of topically applying a composition comprising at least one oxidant/peroxide, a fluorescent compound (chromophore)/Eosin Y, and a healing factor inclusive of hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for about 60 seconds to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.

	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

Response to Arguments:  Double Patenting
Applicant’s request to hold the provisional double patenting rejection in abeyance is acknowledged but it denied because Applicant has already been advised that such a request is non-responsive to a rejection.  See page 21 of the Non-Final Rejection mailed December 11, 2019.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kozmodemyansky et al. “Treatment of pyoderma with radiant energy of artificial light sources,” Kazan Medical Journal 33(3), 291-299, 1937, abstract only
	Jori et al. “Photodynamic therapy in the treatment of microbial infections:  basic principles and perspective applications,” Lasers in Surgery and Medicine 38:468-481, 2006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633